Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims

Claims 1-4 are pending.
Claims 1-4 have been examined.

Claim Rejections - 35 USC § 112
The claim limitation “means for detaching the stinger from a deployment mechanism” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Connell US PG PUB 20170067313 (Connell) in view of Titchener et al. WO 8604635 (Titchener). 

Claim 1:
Connell teaches:
A plug placement and verification tool (PPVT) comprising: [0001], [0005] both teach plugging wells for abandonment, thus the verification tool; 
a stinger for delivering a plugging material; stinger is defined as any device including a drill string and coiled tubing; FIG 1, teaches drill pipe string 11;
 an expandable packer disposed at one end of the stinger; FIG 1, 12 teaches bridge plug, which is an expandable packer; and configured to form a seal in a well; and a pressure sensor disposed below the expandable packer.  
Titchener teaches “a tubing string has an annulus closing apparatus, such as a packer, which is actuated to close off the annulus. The receiver and flexible line are left in the annulus above the packer and the sensor and receiver are left below”, FIG 1 a pressure sensor is mounted on a tubing string below the packer.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Connell add a pressure sensor below a packer because Titchener teaches that this configuration will provide valuable information. 
Titchener teaches that the sensor, may be mounted on the tubing string and moved to a plurality of positions. 

Claim 2:
Connell does not specifically teach:
one or more temperature sensors distributed along the stinger, above the expandable packer.
Titchener teaches that the sensor, may be mounted on the tubing string and moved to a plurality of positions. 
Titchener does not teach:
temperature sensors
Titchener teaches that a variety of sensors are contemplated. Based on this one of ordinary skill in the art at the time of Applicant’s effective filing date would consider a temperature sensor since this parameter is perhaps the most frequently measured.
 
Claim 3. 
Connell teaches:
wherein the stinger comprises one or more nozzles proximate an end portion thereof, above the expandable packer, [0023], FIG 1 teaches ports 46; [0005] teaches port 40.

Claim 4. 
Connell teaches:
comprising means for detaching the stinger from a deployment mechanism to allow the stinger to be left in situ.The stinger may be dropped or cut to be left in situ.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 2561120 A teaches methods and tools for conveying plugging materials using stingers and pressure testing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674